The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al.
	The rejection rationale for claims 1 to 8 over Sawada et al. was noted in the previous office action and as such this will not be repeated.  In general the only differ-ence that the Examiner could find between the teachings in Sawada et al. and that claimed is that Sawada et al. do not specifically teach the Mn range as claimed. The previous office action detailed why this difference would have been obvious to one having ordinary skill in the art.  
	It is important to note that applicants do not argue the Examiner’s rejection rationale.  That is, it appears that applicants agree that the claimed compound (1) and (2) and the molar ratio requirement are found in Sawada et al.
	In an effort to overcome this rejection applicants have inserted the phrase “consisting essentially of” rather than “comprising” in an effort exclude the epoxysilane component (b) found in Sawada et al.  This is not sufficient to overcome the rejection.
Applicants correctly note that consisting essentially of allows for ingredients that do not materially affect the basic and novel properties of the invention.  What they fail to note is that, for the purpose of applying prior art, absent a clear indication in the specifi-cation or claims of what the basic and novel characteristics actually are, this term is construed as equivalent to "comprising".  See MPEP 2111.03 III.

Applicants point to the comparative example in Sawada et al. in which the film without an epoxy group has inferior water repellant and antifouling performances.  This does not correspond to a material affect on the basic and novel properties of the claimed invention.  For instance, one of the basic properties of the claimed composition is improved water repellency and the presence of the epoxysilane does not affect improved water repellency.  In fact, this serves to further improve water repellency.  Reliance on this single comparative example does not meet applicants’ burden of proof.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Mgm
3/2/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765